Citation Nr: 0420461	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  02-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1968 to May 
1975.  

This claim was previously denied in a December 1980 rating 
action.  The current appeal arises from a June 2000 rating 
decision by the St. Petersburg, Florida Department of 
Veterans Affairs (VA) regional office (RO).  The matter was 
remanded in April 2004, to schedule the veteran for a 
requested hearing.  In June 2004, however, the veteran 
withdrew his hearing request, and the matter has since been 
returned to the Board.  

As detailed below, the Board has determined that new and 
material evidence has been submitted to reopen the claim for 
service connection for PTSD.  The issue of entitlement to 
service connection for PTSD, on the merits, is REMANDED to 
the RO via the Appeals Management Center, in Washington, DC.  


FINDINGS OF FACT

1.  By a December 1980 rating action, the RO denied service 
connection for PTSD, as not shown by the evidence of record. 

2.  The veteran did not appeal the December 1980 RO decision.  

3.  Evidence received since the December 1980 rating decision 
includes medical records that reflect a diagnosis of PTSD.  

4.  Evidence presented since the December 1980 denial is 
neither cumulative or redundant of previously submitted 
evidence, and is so significant, that by itself or together 
with the evidence previously of record, it must be considered 
in order to fairly decide the merits of the claim.




CONCLUSION OF LAW

New and material evidence has been presented since the 
December 1980 final rating decision, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as 
in effect prior to August 29, 2001), 3.160(d), 20.200, 
20.302(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because this claim was received before that date, in 
April 2000, the law in effect when the claim was filed is 
applicable.  

In this matter, by "new and material evidence" is meant 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001).   In Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), it was noted that "such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the 
claim."

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

By a December 1980 rating decision, the RO denied service 
connection for a PTSD, as not shown by the evidence of 
record.  The veteran was notified of this rating decision in 
a January 1981 letter, but he did not submit a timely notice 
of disagreement.  

The veteran filed his claim to reopen in April 2000.  The 
evidence obtained in connection with the attempt to reopen 
includes private medical records that include among the 
veteran's diagnoses, PTSD.   Because this record reflects 
that the veteran has been assessed as having PTSD, it is not 
cumulative or redundant and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  

Further evidentiary development into the now-reopened claim 
for service connection for PTSD is necessary, and the Board 
will thoroughly discuss the application of the duties to 
notify and assist in this case in a subsequent decision (if 
the RO continues to deny the claim following remand).  
Therefore, the Board grants this appeal to this extent, 
subject to further evidentiary development.  


ORDER

The claim for entitlement to service connection for PTSD has 
been reopened, and to this extent the appeal is granted. 


REMAND

An August 2003 VA clinical report reflects that the veteran 
was scheduled to received treatment at a VA PTSD program in 
Miami, Florida.  Clinical documentation of the cited 
treatment is not of record.  VA should obtain all relevant VA 
and private treatment records that could potentially be 
helpful in resolving the veteran's claim.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81-82 (1990).

In addition, while the record includes evidence the veteran 
has been diagnosed to have PTSD, the events from service 
believed to have caused the disorder have not been described 
with sufficient specificity to make a reasonable conclusion 
that they occurred.  In this regard, the veteran provided a 
vaguely worded statement in March 2000 about patrolling a 
"parameter on the DMZ," somehow having authority to assign 
a group of men to a particular unit where they were all 
killed, drinking his own urine, and seeing "men killed."  
The veteran's personnel records have been obtained together 
with the command chronology of the battalion to which the 
veteran was assigned in Vietnam.  These show the veteran was 
a "TFAC Troop Handler" in Vietnam, although the nature of 
this task was not further elaborated.  These records also 
show the veteran's battalion (apparently located at Danang) 
had as its primary mission, providing administrative and 
material support to Marine Wing Headquarters Group One and 
Headquarters, 1st Marine Aircraft Wing.  On its face, that 
mission does not appear to involve patrolling, or would 
otherwise put the veteran in a position to have to drink his 
own urine or see men killed.  At the same time, however, 
these chronologies include lists of individuals who earned 
combat related decorations, or who were killed in action at 
locations other than Danang.  This would suggest some in this 
unit were in combat.  Therefore, if the veteran were to 
provide a more complete narrative of his Vietnam experiences, 
including a description of his military occupation or general 
duties he performed at the time, it would be useful in 
adjudicating his claim.  

Lastly, the veteran should be scheduled for a VA examination 
to ascertain the nature and likely etiology of his 
psychiatric impairment.  

Under the circumstances, this case is remanded for the 
following:  

1.  Ensure that the notification requirements set 
forth in 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record that is 
necessary to substantiate the claim, (2) of the 
information and evidence that VA will seek to 
provide, and (3) of the information and evidence 
that the veteran is expected to provide.  The 
veteran should also be asked to provide any 
evidence in his possession that pertains to the 
claim.  In particular, the RO should issue a notice 
to the veteran and his accredited representative, 
which discusses the type of evidence that would be 
helpful in corroborating the veteran's claimed in-
service stressors.

2.  The veteran should be asked to provide a more 
detailed, and if possible, chronological 
description of his Vietnam experiences generally, 
with emphasis on those events which he believes 
caused him to develop PTSD, including as much 
specific information as possible as to dates, 
places and individuals/units.  He should be 
requested to include in his narrative a description 
of his military occupation and general duties he 
performed at the time, and advised that 
contemporaneous letters to home, medical reports, 
statements from fellow service members, and 
newspaper articles would also be helpful.  

3.  Copies of all VA clinical documentation, dated 
since September 2003 pertaining to treatment of 
PTSD, should be associated with the claims file.  
This should include any records of treatment 
provided at any VA PTSD program in Miami, Florida, 
although it appears the veteran's primary care is 
given through Gainesville.   

4.  Once the above development is completed, 
schedule a VA psychiatric examination to determine 
the nature of any psychiatric disorder.  The 
examiner should:

a. Review the veteran's medical history and 
the information concerning any stressors.

b. Integrate previous psychiatric findings and 
diagnoses (including any contained in medical 
records associated with the claims file) with 
current findings to obtain a true picture of the 
veteran's psychiatric status.

c. Conduct all necessary special studies or 
tests including appropriate psychological testing 
and evaluation.

d. Make any diagnosis in accordance with the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders-IV (DSM-IV). 
Indicate whether the veteran meets the criteria for 
PTSD contained in DSM- IV, and, if he meets the 
criteria, whether PTSD can be related to any 
stressor or stressors.

	e. Provide a report which includes complete 
rationales for all conclusions reached.

5.  Thereafter, readjudicate the claim for service 
connection for PTSD.  If the claim remains denied, 
provide the veteran and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must contain 
notice of all relevant actions taken on his claim, 
including a summary of the evidence and discussion 
of all pertinent legal authority.  Allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



